Citation Nr: 1507129	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  13-08 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for an acquired psychiatric disability, other than PTSD, to include depressive disorder, anxiety, and substance-induced mood disorder.

5.  Entitlement to service connection for skin cancer, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1963 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In June 2014, the Veteran testified in a Board Videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is located in the Veteran's file on "Virtual VA."  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the Virtual VA system to ensure a complete assessment of the evidence.

After reviewing the contentions and evidence of record, including the applicable regulations, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.   In this regard, in the January 2012 rating decision, the RO also denied service connection for alcoholism.  Although the Veteran initiated an appeal as to that issue in the May 2012 Notice of Disagreement, pursuant to the January 2013 Statement of the Case, the Veteran only perfected the issues listed on the title page of this decision.  See March 2013 Substantive Appeal.  As such, the issue of service connection for alcoholism is not in appellate status, and is not before the Board.  

Although the Veteran only claimed service connection for PTSD and depression (and the claim for alcoholism is not on appeal), his contentions and the evidence of record have actually raised a claim of service connection for an acquired psychiatric disorder, other than PTSD, to include depressive disorder, anxiety, and substance-induced mood disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim for service connection for one psychiatric disorder includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  In consideration of this holding and the other diagnoses of record (other than alcohol dependence), the Board has recharacterized the appeals as reflected on the title page.

The issues of service connection for an acquired psychiatric disability (other than PTSD) and service connection for skin cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran sustained acoustic trauma during service.

2.  The Veteran has a current bilateral sensorineural hearing loss disability for VA compensation purposes.

3.  The Veteran's current bilateral hearing loss was incurred in service.

4.  The Veteran has a current disability of tinnitus.

5.  The Veteran's tinnitus began during service.

6.  The Veteran does not have a current diagnosis of PTSD in accordance with the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 4th ed (DSM-IV).


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154(b); 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307, 3.309, 3.385 (2014).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307, 3.309 (2014).

3.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In a timely letter dated in October 2010, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection for PTSD, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The October 2010 letter also included provisions for disability ratings and for the effective date of the claim. 

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, a December 2010 VA PTSD examination, a December 2012 VA Mental Disorders examination, and the Veteran's statements.  

The Veteran was afforded an opportunity for VA medical examinations in connection with the claim for service connection for PTSD.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the claim regarding service connection for an acquired psychiatric disability, other than PTSD, is being remanded due to an inadequacy of a portion of the December 2010 VA PTSD examination and December 2012 VA Mental Disorders examination (discussed in detail in the Remand section below), the fact that one part of a medical opinion may be inadequate (or arguably "insufficient") does not render the entire opinion "void," particularly dealing with complex medical diagnosis issues, if that part of the medical opinion has actual validity (based on a review of the evidence).  The Board finds that the December 2010 VA PTSD examination and December 2012 VA Mental Disorders examination, taken together, are adequate with regard to the claim of service connection for PTSD.  The opinions, as a whole, consider all the pertinent evidence of record, to include the statements of the Veteran, and provided complete rationales for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of service connection for PTSD has been met.  38 C.F.R. § 3.159(c)(4).

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103a, 5103A, and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran and the representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F. 3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the appeal of service connection for PTSD.

The claims of service connection for bilateral hearing loss and tinnitus have been considered with respect to VA's duties to notify and assist.  Given the favorable outcomes adjudicated herein, no conceivable prejudice to the Veteran could result from this decision, and further explanation of how VA has fulfilled the duties to notify and assist as to the issues of bilateral hearing loss and tinnitus is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, PTSD is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss and tinnitus (as organic diseases of the nervous system) are "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. §§ 3.303(b) and 3.309(a) apply.  Id.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss and tinnitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. a 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Combat Rule

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

In this case, the evidence supports the finding that the Veteran engaged in combat.  In particular, the Veteran's service records document his involvement in combat during the Vietnam War, as evidenced by receipt of the Combat Infantryman Badge.  Based on this evidence, the Board finds that the Veteran engaged in combat with the enemy during service, and the combat rule is applicable.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Service Connection for Bilateral Hearing Loss and Tinnitus

In this case, the Veteran contends that he currently has bilateral hearing loss and tinnitus as a result of in-service noise exposure, to include during combat.  As the Board is granting service connection based on direct service connection (adjudicated below), the additional theory of presumptive service connection for a chronic disease (sensorineural hearing loss and tinnitus) is rendered moot because there remain no questions of law or fact as to the fully granted issue; therefore, the presumptive service connection theory will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides questions of law or fact).  

After a review of all the evidence, the Board first finds that the Veteran sustained acoustic trauma during service, including during combat.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  During the December 2010 VA audiology examination, the Veteran reported that he was a light weapons infantryman during service in Vietnam, and was also exposed to small arms fire and mortars.  In the statement associated with the Veteran's March 2013 Substantive Appeal, the Veteran contended that he was exposed to loud noises during combat as a machine gunner.

The Board next finds that the Veteran has a current bilateral (sensorineural) hearing loss "disability" that meets the criteria at 38 C.F.R. § 3.385, based on audiometric test scores of 40 decibels or greater.  The December 2010 VA audiology examination report revealed that the Veteran has a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  

The Board further finds that the Veteran has a current tinnitus disability.  During the December 2010 VA audiology examination, the Veteran reported having tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  The Veteran has consistently repeated this complaint since initiating the claim for service connection for tinnitus in August 2010, including during the December 2010 VA audiology examination, and in testimony during the June 2014 Board Videoconference hearing.  See Hearing Transcript at 15-16.  In addition to being competent, the Veteran has shown consistency and credibility when reporting the tinnitus symptoms that began in service and have been present ever since service; therefore, his statements establish a current tinnitus disability.

The Board finds that the evidence is in relative equipoise on the question of whether the current bilateral hearing loss began in service, that is, whether bilateral hearing loss was directly "incurred in" service.  In this case, while the Veteran was first diagnosed with bilateral hearing loss years after discharge from service, his credible testimony establishes the onset of hearing loss during service.  The Veteran's hearing loss disability (identified as sensorineural hearing loss) is of the type and configuration that is consistent with in-service noise exposure given the Veteran's history.  Sensorineural hearing loss is defined as "that due to a lesion in either the cochlea (sensory mechanism of the ear), the vestibulocochlear nerve, the central neural pathways, or a combination of these structures."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 836 (31st Ed. 2007); see also 38 C.F.R. § 20.903(b)(2) (notice to the appellant is not required if the Board uses a recognized medical treatise or medical dictionary for the limited purpose of defining a medical term and that definition is not material to the Board's disposition of the appeal).  

The evidence weighing in favor of finding in-service onset of bilateral hearing loss includes the Veteran's assertions that he experienced decreased hearing since combat duty.  See Hearing Transcript at 14.  The Board finds that the Veteran is competent to report the approximate onset of bilateral hearing loss.  Charles, 
16 Vet. App. at 374; Barr, 21 Vet. App. at 308-09.  This diagnosis coupled with the evidence pertinent to service, specifically, the Veteran's competent and credible statements indicating in-service acoustic trauma, including during combat, the onset of symptoms of hearing loss in service following the loud noise exposures, and symptoms of hearing loss after service, are evidence supportive of the Veteran's claim.  Also, on the question of onset of hearing loss symptoms, the Veteran's mother provided a statement in June 2014 indicating that, she had concerns about the Veteran's severe hearing loss, which she first noticed when he came home from Vietnam.

The Veteran's assertions of experiencing decreased hearing since combat during service are also consistent with the medical evidence of record.  At a July 1963 enlistment examination, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10
N/A
-10
LEFT
0
0
-5
N/A
5

At a July 1966 separation examination, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
0
LEFT
0
0
0
N/A
0

Therefore, comparing the two audiograms above shows a threshold shift (decrease) in hearing acuity, especially in the frequencies of the right ear.  In short, while the July 1966 service separation examination reflected normal hearing thresholds, it also indicted a slight worsening of hearing acuity from enlistment to separation.  

The evidence weighing against finding in-service onset of bilateral hearing loss includes the absence of any evidence of complaints of hearing loss between separation from service and the August 2010 claim for service connection.  While the record does not reflect that the Veteran's bilateral hearing loss manifested to a compensable degree within a year after discharge from service or for years after separation, presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  See 38 C.F.R. § 3.303(d).  

In this case, consideration of the totality of the evidence of record establishes that the Veteran's bilateral hearing loss was directly incurred in service, that is, that the hearing loss had its onset in service even though such was not diagnosed until years later.  Id.  The evidence shows acoustic trauma and also reflects a diagnosis of sensorineural hearing loss, which is consistent with sensorineural (nerve) damage.  In this case, the only potential cause of nerve damage identified was the in-service event and injury of acoustic trauma.  The nature of the diagnosis of sensorineural hearing loss recognizes the nerve involvement.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for direct service connection for bilateral hearing loss, as directly incurred in service, including during combat, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board also finds that the evidence is in relative equipoise on the question of whether the current bilateral tinnitus began in service, that is, whether tinnitus was directly "incurred in" service.  The evidence weighing in favor of finding in-service onset of tinnitus includes that, during the October 2008 VA audiology examination, the Veteran reported that, although he could not recall specific date of onset, "his ears have been ringing for many years."  Also, when explicitly questioned by the undersigned during the June 2014 Board Videoconference hearing, the Veteran testified that the ringing in his ears began during service.  See Hearing Transcript at 15-16.  The Board finds that the Veteran is competent to report the approximate onset of tinnitus.  Charles at 374; Barr at 308-09.  

The evidence weighing against a finding of service onset of tinnitus includes lack of complaints of tinnitus during service or after service until the August 2010 claim of service connection.  The record also reflects that the Veteran did not have any history of occupational or recreational noise exposure post service.  Therefore, given the recurrent nature of bilateral tinnitus as reported by the Veteran at the December 2010 VA audiology examination and during the June 2014 Board Videoconference hearing, and resolving reasonable doubt in the Veteran's favor on this question, the Board finds that the current bilateral tinnitus began during service, that is, was directly incurred in service, including during combat.  38 C.F.R. § 3.303(d).  The Board also finds that the same evidence of "continuous" symptoms of tinnitus in service and since service would also meet the criteria for presumptive service connection for tinnitus (as an organic disease of the nervous system) under 38 C.F.R. § 3.303(b).  See Fountain v. McDonald, Vet. App. 13-0540 (February 9, 2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  

The Board notes that the December 2010 VA audiology examination report provides negative nexus opinions as to the relationship between the current bilateral hearing loss and tinnitus and in-service exposure to acoustic trauma.  However, because the evidence shows that symptoms of bilateral hearing loss and tinnitus began during service, so were "incurred in" service, even though later diagnosed, such medical nexus opinions on direct service connection were not necessary to establish service connection.  The Board does not need to reach the weight assignable to these opinions because the Board is granting service connection on a direct basis because of in-service incurrence or onset of bilateral hearing loss and tinnitus symptoms during service rather than on a relationship (or nexus) between the current bilateral hearing loss and tinnitus and in-service exposure to acoustic trauma in the absence of such symptoms in-service and since service.  See 38 C.F.R. § 3.303(d); Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as Meniere's disease); Jandreau, 492 F.3d at 1377 (lay evidence may establish symptoms that later support a diagnosis by a medical professional).  

For the reasons discussed above, and resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for bilateral hearing loss and bilateral tinnitus is warranted on a direct basis.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(d).  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection, including on a presumptive basis for chronic diseases (sensorineural hearing loss and tinnitus) are rendered moot because there remain no questions of law or fact as to the fully granted issues; therefore, the presumptive service connection theory will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides questions of law or fact).  The Board notes that the same evidence of "continuous" symptoms of tinnitus in service and since service would also meet the criteria for presumptive service connection for tinnitus (as an organic disease of the nervous system) under 38 C.F.R. § 3.303(b).

Service Connection for PTSD

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The applicable regulation requires that the in-service stressor or traumatic event involve actual or threatened death, serious injury, or a threat to the physical integrity of self or others and the person's response involve intense fear, helplessness, or horror.  See DSM-IV § 309.81 (4th ed. 1994).

The Veteran contends that he has PTSD as a result of events that occurred during active service, to include during combat duty.  With regard to the first element necessary for a grant of service connection (medical evidence of PTSD), the Board finds that the weight of the evidence is against a finding that there is a current diagnosis of PTSD that complies with DSM-IV criteria.  The first requirement for any service connection claim is competent evidence of existence of a current disability.  Brammer, 3 Vet. App. at 225.  The Veteran in this case has never been formally diagnosed with PTSD.  

The Veteran has been repeatedly evaluated by a VA social worker for psychiatric disorders over the course of the claim and appeal.  VA treatment records from November 2001 to August 2011 indicate that the Veteran was variously diagnosed with depression and anxiety.  In a June 2006 VA treatment record, the Veteran had a negative PTSD screen and a positive depression screen as a result of his brother being murdered six months prior.  In June 2007, the Veteran had a negative depression and PTSD screen.  

The Veteran has been evaluated in conjunction with this claim in December 2010.  After a comprehensive psychiatric examination, the VA examiner opined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD even though he did meet the DSM-IV stressor criterion.  The Veteran underwent a VA Mental Disorders examination in December 2012.  The VA examiner opined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  The VA examiner explained that the Veteran fulfilled Criterion A, exposure to a traumatic event, but did not meet Criterion B, C, or D.  Specifically, the VA examiner noted that the traumatic event was not persistently re-experienced (Criterion B).  Also, the Veteran had a restricted range of affect, but had no other persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness (Criterion C).  The VA examiner further indicated that the Veteran reported chronic sleep impairment, including difficulty falling or staying asleep.  While the Veteran reported frequent irritability and loss of concentration, the VA examiner noted that the Veteran related these complaints to significant daytime fatigue.  As such, the Veteran did not have persistent symptoms of increased arousal (Criterion D).  

In this case, the Veteran asserts that he has PTSD.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau at 1377 n.4.  PTSD is diagnosed based on the criteria of the DSM-IV.  The Veteran does not have the requisite medical experience, knowledge, or training to qualify as a medical expert to diagnose PTSD or render an opinion relating PTSD to a remote in-service event.  38 C.F.R. § 3.159(a).  The DSM-IV cautions that the "proper use of [the DSM-IV classification criteria] requires specialized clinical training that provides both a body of knowledge and clinical skills," and that the "purpose of DSM-IV is to provide clear descriptions of diagnostic categories in order to enable clinicians and investigators to diagnose" various mental disorders.  The Veteran may provide lay evidence, including reports of psychiatric symptoms, as lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Here, however, the Veteran does not possess the medical training and expertise necessary to render a diagnosis of PTSD in accordance with the DSM-IV, especially in this context where there is a need to differentiate between symptoms and diagnoses of depressive disorder, anxiety, and substance-induced mood disorder.  See Kahana, 24 Vet. App. at 437 (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).

The Veteran has not mentioned the DSM-IV or the diagnostic criteria in the course of this claim.  The Board finds no reason to conclude that a set of technical diagnostic criteria would be so well known that they would fall into the realm of common, lay knowledge.  The Veteran would only be competent to report that a medical professional had told him that he had PTSD.  Jandreau at 1377.  The Board finds that the Veteran is only competent to report that he has been diagnosed with PTSD.  The Veteran has reported only treatment through VA for his psychiatric disorders; thus, his statements would be cumulative of the diagnoses contained in his VA treatment records and no more probative to this case than the contents of his VA treatment records.  The Board finds that the Veteran's report of PTSD, to the extent competent, is not entitled to probative weight due to its cumulative nature, reflecting treatment and diagnoses already in the VA treatment records.  

The Board finds that the weight of the evidence of record demonstrates that the Veteran does not have a currently diagnosed PTSD disability in accordance with the DSM-IV criteria.  The threshold requirement for service connection to be granted is competent evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer at 223.  

The Board is also cognizant of the Court's holding in Romanowsky v. Shinseki, 
26 Vet. App. 289 (2013).  In Romanowsky, the Court held that, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  However, the evidence in this case does not demonstrate a diagnosis of PTSD in accordance with the DSM-IV criteria at any point during the claim period or even recent diagnosis prior to the filing of the claim for service connection.  Therefore, without a current disability of PTSD, the criteria for service connection for the claimed PTSD are not met.  38 C.F.R. § 4.125(a).  Because the Veteran does not have a current diagnosis of PTSD in accordance with the DSM-IV criteria, the Board does not reach the additional question of nexus to the in-service stressors.  

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current diagnosis of the claimed condition (PTSD) in accordance with the DSM-IV criteria as required under 

38 C.F.R. § 4.125(a); therefore, service connection for PTSD is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for PTSD is denied.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of service connection for an acquired psychiatric disability (other than PTSD) and service connection for skin cancer.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).

Service Connection for an Acquired Psychiatric Disability (Other than PTSD)

As discussed above, the Veteran has been variously diagnosed with an acquired psychiatric disability, to include depressive disorder, anxiety, and substance-induced mood disorder.  In the December 2010 VA PTSD examination report, the Veteran was diagnosed with substance-induced mood disorder.  The VA examiner did not opine as to the etiology of the diagnosed psychiatric disability.  The Veteran also underwent a VA Mental Disorders examination in December 2012.  At that time, the Veteran was diagnosed with alcohol dependence in early remission (which is not on appeal as discussed above), and the VA examiner did not opine as to the etiology of the other diagnosed acquired psychiatric disabilities of record.  There is no other competent medical opinion of record addressing the etiology of the Veteran's acquired psychiatric disabilities.  For this reason, the Board finds that a remand for an addendum medical opinion is necessary to assist in determining the etiology of the acquired psychiatric disability (other than PTSD), to include depressive disorder, anxiety, and substance-induced mood disorder.

Service Connection for Skin Cancer

The Veteran contends that he was exposed to herbicides during service in Vietnam.  He further asserts that he now has skin cancer as a result of that exposure.  In this case, VA recognizes that the Veteran had service in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed during such service to an herbicide agent.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

Generally, skin cancer is not on the presumptive list of diseases associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  Based on the law, the Veteran cannot benefit from the herbicide nexus presumption, regardless of whether he was exposed to herbicides in-service.  Id.  When a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  Therefore, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), but must also determine whether his current disability is the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. §  3.303(d).  This determination may include actual exposure to herbicides as opposed to presumed exposure.

During the June 2014 Board Videoconference hearing, the Veteran testified that he had skin cancer four years ago, and was given liquid nitrogen and Minoxidil cream to remove the cancer.  See Hearing Transcript at 5.  It is unclear from the record whether the Veteran currently has skin cancer or residuals of skin cancer.  When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Here, the Veteran was not afforded a VA examination and there is no other medical opinion of record regarding the etiology of the claimed skin cancer.  As such, a medical examination is necessary to assist in determining whether the skin cancer or residuals of skin cancer, if any, is related to his active service, to include exposure to herbicides.

Accordingly, the issues of service connection for an acquired psychiatric disability (other than PTSD) and service connection for skin cancer are REMANDED for the following actions:

1. If possible, request that the VA psychologist who conducted the December 2012 VA examination review the claims file and provide an addendum medical opinion.  The relevant documents in the claims file should be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the examination report (another examination of the Veteran is not required).  If the December 2012 VA examiner is not available, obtain the requested opinion from another VA mental health professional.  If the VA examiner determines that an additional examination of the Veteran is necessary to provide reliable opinions as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

For the diagnosis other than PTSD, including, but not limited to, depressive disorder, anxiety, and substance-induced mood disorder, the VA examiner should offer the following opinions:

a) Is it as likely as not (50 percent probability or greater) that any diagnosed acquired psychiatric disability, including, but not limited to, depressive disorder, anxiety, and substance-induced mood disorder, had its onset in service?

b) Is it as likely as not (50 percent probability or greater) that the diagnosed acquired psychiatric disability, including, but not limited to, depressive disorder, anxiety, and substance-induced mood disorder, is otherwise caused by, or related to, active service, including during the Vietnam War as a combat veteran?

In rendering the requested opinions in paragraphs a) and b), the VA examiner should assume, as fact, that the Veteran is a combat veteran.  The VA examiner should also comment and address the significance, if any, of the murder of the Veteran's brother in approximately 2006 on the currently diagnosed acquired psychiatric disabilities.  

2. Schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of the claimed skin cancer.  The entire claims file, including the paper claims file and any relevant medical records contained in Virtual VA and VBMS, and a copy of this Remand, should be made available to, and be reviewed by, the VA examiner in conjunction with the examination.  All appropriate testing should be conducted.  

Following a review of all relevant evidence from the claims file, an interview with the Veteran to obtain a complete medical history (to include any relevant in-service and post-service injuries/diseases), an examination, and any necessary testing, the VA examiner is asked to offer the following opinions:

a) Does the Veteran have diagnosed skin cancer or residuals of skin cancer?  If the Veteran does not have currently diagnosed skin cancer or residuals of skin cancer, the VA examiner should so state.

b) Is it as least as likely as not (50 percent or greater probability) that skin cancer or residuals of skin cancer, if any, is related to service, to include as due to exposure to herbicides?  In rendering this opinion, the VA examiner should assume, as fact, that the Veteran was exposed to herbicides during active service.

For all of the above opinions, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

For each opinion rendered, a rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

3. After completion of the above and any additional development deemed necessary, readjudicate the issues of service connection for an acquired psychiatric disability (other than PTSD) and service connection for skin cancer in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


